Gilbert, J.
The writer concurs in all of the rulings above stated. He is of opinion, however, that the plaintiff had an adequate remedy at law. “A court of equity will take no part in the administration of the criminal law. It will neither aid criminal courts in the exercise of their jurisdiction, nor will it restrain nor obstruct them.” Civil Code (1910), § 5491. The petition alleges no facts sufficient to take it out of the general rule. Bowden v. Georgia Public Service Commission, 170 Ga. 505 (153 S. E. 42), and cit.; Walden v. Sellers, 174 Ga. 774 (163 S. E. 897). Mere threats which consist of notice by the Georgia Public Service Commission that an act of the General Assembly will be enforced, which said act provides punishment as for a misdemeanor for violations thereof, afford no right for the intervention of the drastic remedy of injunction by a court of equity.